TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00348-CV


                         Robert James Utley Winkelmann, Appellant

                                               v.

                                 Antoinette A. Okere, Appellee


              FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-09-001965, THE HONORABLE MARY ANN MORTON, JUDGE PRESIDING


                                          ORDER

PER CURIAM

               Appellant Robert James Utley Winkelmann filed his notice of appeal on July 6,

2020. The reporter’s record was due on August 3, 2020. On August 18, 2020, this Court sent

court reporter Leah Hayes notice that the reporter’s record was overdue and asked her to send

this Court a written explanation for the delay and an estimate of when the record would be

complete. We requested that a response be filed no later than August 28, 2020. To date, she has

not tendered the record or a response.

               We therefore order Hayes to file the reporter’s record in this cause no later than

September 11, 2020. See Tex. R. App. P. 37.3(a). Failure to file the record will result in Hayes

being called before the Court to show cause why she should not be held in contempt of this

order.

               It is ordered on September 1, 2020.


Before Justices Goodwin, Triana, and Smith